 
Exhibit 10.04

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 


 
WORTHINGTON ENERGY, INC.
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT is made as of this ___ day of __________, 2012
between Worthington Energy, Inc., a Nevada corporation with its principal office
located at 295 Highway 50, Suite 2, Lake Village Professional Building,
Stateline, NV 89449 (Mailing Address: P.O. Box 1148 Zephyr Cove, NV89448-1148)
(the “Company”), and the undersigned (the “Subscriber”).
 
Subscriber hereby subscribes for and agrees to purchase from the Company an
unregistered (restricted) Convertible Unsecured Note in the amount of $________,
along with a Common Stock Purchase Warrant (together, the “Securities”) on the
terms set forth in the form of the Convertible Unsecured Note and Common Stock
Purchase Warrant provided to Subscriber. Funds in such amount will be wired to
the Company per instructions to be provided or will be represented by a check
delivered to the Company.
 
Subscriber acknowledges that the offering of the Securities has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) or
any state agency because it is intended to be a nonpublic offering exempt from
the registration requirements pursuant to Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder and
state securities laws.
 
Subscriber represents and warrants that Subscriber is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, as indicated by its responses to the Accredited Investor
Questionnaire included at the end of this Subscription Agreement. Subscriber
further represents and warrants that the information furnished in the
Questionnaire is accurate and complete in all material respects and that
Subscriber is able to bear the economic risk of any investment in the
Securities.
 
 
Subscriber represents that the Securities are being purchased for his, her, or
its own account for investment purposes only and not for distribution or resale
to others in contravention of the registration requirements of the Securities
Act.  The Subscriber agrees that Subscriber will not sell or otherwise transfer
the Securities unless they are registered under the Securities Act or unless an
exemption from such registration is available.
 
 
Subscriber acknowledges receipt, review, and consideration of the Risk Factors
involved with this investment as set out in Exhibit A Risk Factors delivered to
Subscriber and recognizes that the investment in the Securities involves a high
degree of risk in that:  (a) an investment in the Company is highly speculative
and only investors who can afford the loss of their entire investment should
consider investing in the Company and the Securities; (b) transferability of the
Securities is limited; and (c) the Company may require substantial additional
funds to operate its business.
 
 
Subscriber acknowledges that he, she, or it has prior investment experience,
including investment in non-listed and non-registered Securities and is familiar
with the SEC’s website at www.sec.gov where Subscriber has reviewed or can
review detailed information on the Company in the Search for Company Filings
section.
 
 
This agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement; provided that a facsimile
or PDF-formatted signature shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF-formatted signature.
 
 
(signature page follows)


 
 

--------------------------------------------------------------------------------

 
 
Amount of Investment: $______________________





       
Signature
 
Signature (if purchasing jointly)
                 
Name Typed or Printed
 
Name Typed or Printed
                 
Title (if Subscriber is an Entity)
 
Title (if Subscriber is an Entity)
                 
Entity Name (if applicable)
 
Entity Name (if applicable
                 
Address
 
Address
                 
City, State and Zip Code
 
City, State and Zip Code
                 
Telephone-Business
 
Telephone-Business
                 
Telephone-Residence
 
Telephone-Residence
                 
Facsimile-Business
 
Facsimile-Business
                 
Facsimile-Residence
 
Facsimile-Residence
                 
Tax ID # or Social Security #
 
Tax ID # or Social Security #
                   Name in which Securities should be issued:       

                                                                                  


Dated:


This Subscription Agreement is agreed to and accepted as of ____________ __,
2021.
 

 
WORTHINGTON ENERGY, INC.
   
 
By:      
Name:
 
Title:

 
 
2 


--------------------------------------------------------------------------------